Citation Nr: 1532301	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for severe left ankle sprain, status post-surgical repair.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) as of June 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.A.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps (USMC) from February 1982 to February 1986.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran was scheduled for a hearing in May 2015 but failed to report without good cause and has not requested that it be rescheduled.  His hearing request is thus deemed withdrawn under 38 C.F.R. § 20.704(d) (2014).

The Veteran testified before a Decision Review Officer (DRO) during an April 2014 hearing.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran previously appealed a denial of a TDIU, but requested in March 2014 that his appeal be withdrawn.  An April 2014 letter from VA informed the Veteran that his request had been granted.  The Veteran then filed a new claim for a TDIU in June 2014, asserting that he became unable to work beginning in June 2014.  The RO adjudicated the claim in a November 2014 rating decision, and the Board finds that the Veteran's June 2015 Appellate Brief constitutes a Notice of Disagreement with the November 2014 decision.  As the NOD placed the claim in appellate status, it must be remanded to allow the AOJ to issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

As the Veteran's claim for a TDIU is based in part on the severity of the Veteran's left ankle disability, his appeal for a higher rating is inextricably intertwined with his claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  Accordingly, the claim for an increased rating for severe left ankle sprain, status post-surgical repair, must be deferred at this time. 

However, the Board notes that the Veteran has reported numerous functional limitations related to the left ankle that may not be contemplated by Diagnostic Code 5271, such as difficulty lifting, carrying, weight-bearing, walking, and standing, and x-rays reveal that the Veteran has degenerative arthritis and an asymmetrical ankle joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014) (providing percentage evaluations for marked or moderate limitation of ankle motion); May 2011 Statement; June 2011 Statements; April 2013 Statement; August 2014 Statement; September 2014 VA examination report, Transcript of Record.  Accordingly, the RO should consider whether the Veteran may be entitled to a higher or a separate disability rating under a different diagnostic code or to an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an SOC regarding his appeal for a TDIU.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return the issues to the Board.

2. The AOJ should obtain any outstanding records, including from VA, dated since January 2014. 

3.  Then, after undertaking any other indicated development regarding the Veteran's TDIU claim, readjudicate the Veteran's claims, to include consideration to a higher or a separate disability rating under a different diagnostic code or to an extraschedular rating for his left ankle.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


